Citation Nr: 1102036	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  09-00 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

Entitlement to a rating of 40 percent or more for service-
connected bilateral hearing loss prior to October 15, 2010, and 
in excess of that rating on and after that date.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

The Veteran served on active duty from September 1943 to April 
1946 and from September 1951 to November 1952.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Department of Veteran's Affairs 
(VA) Regional Office (RO) in Honolulu, Hawaii.  

A Travel Board hearing was held in July 2010 before the 
undersigned Veterans Law Judge, sitting in Washington, D.C.  A 
copy of the transcript of that hearing is of record.  

In an August 2010 Board decision, entitlement to a rating in 
excess of 20 percent for service-connected bilateral hearing loss 
for the period prior to July 17, 2009, was denied.  That issue is 
no longer on appeal.  The issue of entitlement to a rating in 
excess of 30 percent for service-connected bilateral hearing loss 
for the period from July 17, 2009, was remanded for additional 
examination.  Following the requested evaluation which was 
conducted on October 15, 2010, the RO, in a November 2010 rating 
decision, increased the 30 percent rating to 40 percent, 
effective from the date of the exam.  The appeal continues, and 
the issues are as stated on the title page of this decision.  


FINDINGS OF FACT

1.  For the portion of the appeal period prior to October 15, 
2010, the Veteran had no worse than Level VI for the right ear 
and Level VI for the left ear.  

2.  For the portion of the appeal period beginning October 15, 
2010, the Veteran has demonstrated no worse than Level VIII for 
the right ear and Level VII for the left ear.  


CONCLUSIONS OF LAW

1.  Prior to October 15, 2010, the criteria for a rating in 
excess of 30 percent for bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.85, Diagnostic 
Code (DC) 6100 (2010).  

2.  From October 15, 2010, the criteria for a rating in excess of 
40 percent for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.85, DC 6100 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to substantiate 
a claim.

First, VA has a duty under the VCAA to notify a Claimant and any 
designated representative of the information and evidence needed 
to substantiate a claim.  In this regard, letters to the Veteran 
from the RO (to include letters in September 2007 and July 2008) 
specifically notified him of the substance of the VCAA, including 
the type of evidence necessary to establish entitlement to 
service connection on a direct and presumptive basis, and of the 
division of responsibility between the Veteran and the VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), VA essentially satisfied the 
notification requirements of the VCAA by way of these letters by: 
(1) informing the Veteran about the information and evidence not 
of record that was necessary to substantiate his claims; (2) 
informing the Veteran about the information and evidence VA would 
seek to provide; (3) informing the Veteran about the information 
and evidence he was expected to provide; and (4) requesting the 
Veteran to provide any information or evidence in his possession 
that pertained to the claims.

Second, VA has made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  The information 
and evidence associated with the claims file consist of his 
service treatment records (STRs), VA medical treatment records, 
private post-service medical treatment records, VA examinations, 
and statements and testimony from the Veteran and his 
representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or the 
Veteran.

The United States Court of Appeals for Veterans Claims (Court) 
held that the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, to specifically include that a disability 
rating and an effective date will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In the present appeal, the Veteran was provided with 
notice of this information in the September 2007 and July 2008 
letters mentioned above.  

Increased Ratings - In General

Disability evaluations are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. Part 4 (2010).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the disability 
must be considered in the context of the whole-recorded history, 
including STRs.  38 C.F.R. §§ 4.2, 4.41 (2010).  The 
determination of whether an increased evaluation is warranted is 
based on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2010).  Consideration 
is also given to the assignment of various ratings during the 
appeal period as pathology gets better or worse while the appeal 
is pending.  See Hart v. Mansfield, 21 vet. App. 505 (2007).

An evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including employment, 
and the effect of pain on the functional abilities.   
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2009); DeLuca v. Brown, 8 
Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.3 (2010).
Disability evaluations are determined by the application of the 
VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2009); 38 C.F.R. § 4.1 (2010).

The Ratings Schedule provides a table for rating purposes (Table 
VI) to determine a Roman numeral designation (I through XI) for 
hearing impairment, established by a state- licensed audiologist 
including a controlled speech discrimination test (Maryland CNC), 
and based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is the 
sum of the puretone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  See 38 C.F.R. § 4.85.  Table VII is used 
to determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear.  Table 
VIa is used when the examiner certifies that the use of speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, etc., or 
when indicated under the provisions of 38 C.F.R. §§ 4.85(c), 4.86 
(2010).  

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or Table 
VIa, whichever results in the higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(a) (2010).  When the 
puretone threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing impairment 
from either Table VI or Table VIa, whichever results in the 
higher numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  38 C.F.R. § 4.86(b) (2010).

Ratings for hearing impairment are derived by a mechanical 
application of the Rating Schedule to the numeric designations 
assigned after audiometric evaluations are rendered.  Lendenmann 
v. Principi, 3 Vet. App. 345 (1992); see also Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007) (indicating that the 
criteria for evaluating the degree of impairment resulting from 
haring loss under the Rating Schedule, unlike extraschedular 
consideration under section 3.321(b) of the regulations, rely 
exclusively on objective test results).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).



Background and Analysis

Initially, it is noted that the claim for entitlement to a rating 
in excess of 20 percent for service-connected bilateral hearing 
loss for the period prior to July 17, 2009, was addressed in the 
Board's August 23, 2010, decision.  That issue is no longer on 
appeal.  

For the purposes of this decision, it is the Appellant's 
contentions that a rating in excess of 30 percent for the period 
from July 17, 2009, to October 15, 2010, is warranted for 
bilateral hearing loss, and that a rating in excess of 40 percent 
is warranted on and after that date.  

Upon VA audiometric examination on July 17, 2009, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
65
70
70
70
LEFT
55
60
60
50
55

The average pure tone threshold loss was 69 in the right ear and 
56 in the left ear.  Word recognition scores were 68 percent in 
the right ear and 64 percent in the left ear.  Pursuant to 
38 C.F.R. § 4.85, Table VI, this results in assignment of Roman 
numeral VI for the right ear and VI for the left ear.  A 30 
percent rating is derived when applying these results to Table 
VII for hearing impairment.  Thus, a 30 percent rating was 
assigned, effective July 17, 2009.  

At a July 2010 hearing, the Veteran testified as to the severity 
of his hearing impairment.  He said that he was often told that 
he was deaf.  He was usually able to make out what others said 
when he looked straight at them when they spoke.  



When examined by VA in October 2010, pure tone thresholds, in 
decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
65
70
75
70
70
LEFT
55
65
65
60
65

The average pure tone threshold loss was 71 in the right ear and 
65 in the left ear.  Word recognition scores were 58 percent 
bilaterally.  Pursuant to 38 C.F.R. § 4.85, Table VI, this 
results in assignment of Roman numeral VIII for the right ear and 
VII for the left ear.  A 40 percent rating is derived when 
applying these results to Table VII for hearing impairment.  
Thus, a 40 percent rating was assigned, effective October 15, 
2010, the date of the examination.  

Here, as to the Veteran's service-connected bilateral hearing 
loss, he has been awarded a 30 percent rating for the period from 
July 17, 2009, to October 15, 2010, and a rating of 40 percent on 
and after October 15, 2010.  For the reasons set forth above, the 
evidence does not show that the Veteran is entitled to a rating 
higher than 30 percent prior to October 15, 2010, or a rating 
higher than 40 percent on and after that date.  Therefore, his 
increased rating claims are denied.

The above determination is based upon consideration of applicable 
rating provisions.  In Martinak, supra, the Court noted that VA 
had revised its hearing examination worksheets to include the 
effect of the Veteran's hearing loss disability on occupational 
functioning and daily activities.  See Revised Disability 
Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans 
Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 
(2010).  The Court also noted, however, that even if an 
audiologist's description of the functional effects of the 
Veteran's hearing loss disability was somehow defective, the 
Veteran bears the burden of demonstrating any prejudice caused by 
a deficiency in the examination.

The Board finds that the pertinent examinations of record meet 
the requirements of 38 C.F.R. § 4.85(a), and as the Veteran has 
sufficiently described the impact his bilateral hearing loss has 
on his daily living, the examinations are adequate for rating 
purposes.  The Board has also considered whether extraschedular 
considerations should be afforded to the Veteran.

However, the Board finds that the evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  38 C.F.R. § 3.321 (2010).  The current evidence of 
record does not demonstrate that the bilateral hearing loss has 
resulted in frequent periods of hospitalization or in marked 
interference with employment. § 3.321.  It is undisputed that the 
Veteran's bilateral hearing loss has an adverse effect on 
employability, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  The 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009).  
"Generally, the degrees of disability specified [in the rating 
schedule] are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability."  38 C.F.R. § 4.1 (2010).  In this case, the very 
problems reported by the Veteran are specifically contemplated by 
the criteria discussed above, including the effect on his daily 
life and employment.  38 C.F.R. §§ 4.10, 4.40 (2010).  Therefore, 
given the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes that a 
remand to the RO for referral of this issue to the VA Central 
Office for consideration of an extraschedular evaluation is not 
warranted.


ORDER

Entitlement to a rating of 40 percent or more for service-
connected bilateral hearing loss prior to October 15, 2010, and 
in excess of that rating on and after that date, is denied.  

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


